internal_revenue_service number release date index number ----------------------------- ---------------------------------- ---------------------------- -------------- ------------------------- legend department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-106518-07 date date taxpayer --------------------------------------------------- --------------------------------- state x date date date date date date ------------- ------------------- ------------------------- ------------------ ----------------- ----------------------- -------------------------- dear --------------------- this ruling responds to a letter dated date submitted on behalf of the taxpayer by its authorized representatives taxpayer requests an extension of time to file an election under sec_1092 of the internal_revenue_code_of_1986 and plr-106518-07 sec_1_1092_b_-4t of the temporary income_tax regulations facts taxpayer was formed under the laws of state x on date taxpayer uses an accrual_method of accounting and a calendar_year as its tax_year since date taxpayer has been an entity taxed as a partnership taxpayer’s business consists solely of trading securities for its own account taxpayer’s trading activities include taking positions in various financial instruments in some cases but not all taxpayer’s positions constitute straddles within the meaning of sec_1092 of the code taxpayer has represented that it has filed timely mixed_straddle elections under sec_1_1092_b_-4t of the regulations for taxable years prior to the taxable_year ending on date on date taxpayer terminated for cause the employment of the officer of taxpayer who had responsibility over all of taxpayer’s tax matters since the formation of taxpayer taxpayer employed no other individual who had expertise in tax matters or understood the specific requirements of mixed_straddle account elections while reviewing taxpayer’s mixed_straddle account computations taxpayer’s outside public accounting firm became aware that taxpayer had begun additional trading activities upon raising the issue with taxpayer the accounting firm learned that the additional trading activities began on or around date since this new trading began several weeks after the removal of the officer of taxpayer responsible for all tax matters taxpayer inadvertently failed to timely file the required new mixed_straddle account elections after its failure to timely file became known taxpayer filed a late election on date and submitted a request for a private_letter_ruling from the service that the election filed on date be deemed to be timely filed pursuant to sec_1_1092_b_-4t of the regulations law and analysis sec_1_1092_b_-4t of the regulations generally permits a taxpayer to elect in accordance with paragraph f of sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account sec_1_1092_b_-4t of the regulations generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extensions of the plr-106518-07 taxpayer's income_tax return for the immediately preceding_taxable_year or part thereof sec_1_1092_b_-4t further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer must make the election with respect to the new class of activities by the later of the due_date without regard to any extensions of the taxpayer's return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into finally sec_1_1092_b_-4t provides that if an election is made after the times specified above the election will be permitted only if the commissioner concludes that the taxpayer had reasonable_cause for failing to make a timely election conclusion based on the facts and representations submitted we conclude that taxpayer has shown reasonable_cause for failing to make a timely election under sec_1_1092_b_-4t of the regulations therefore the mixed_straddle account election for the taxable_year ending on date filed on date will be considered as timely filed except as specifically ruled upon above no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction specifically no opinion is expressed concerning whether the positions designated by taxpayer as the class of activities is a permissible designation under sec_1_1092_b_-4t of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert b williams robert b williams senior counsel branch office of associate chief_counsel financial institutions products
